Citation Nr: 0903389	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from July 1963 to June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision 
that denied service connection for prostate cancer, to 
include as due to Agent Orange exposure.  

In a November 2007 decision, the Board denied the veteran's 
claim.  The veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2008, the parties (the veteran and the VA 
Secretary) filed a joint motion which requested that the 
Board's decision be vacated and remanded.  A September 2008 
Court order granted the motion.

In November 2008, the veteran raised the issue as to whether 
new and material evidence has been received to reopen a claim 
for entitlement to service connection for post-traumatic 
stress disorder (PTSD).  That issue is not before the Board 
at this time and is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The November 2007 Board decision (noted above) denied service 
connection for prostate cancer, to include as due to Agent 
Orange exposure, on the basis that there was no medical 
evidence that the veteran currently had prostate cancer.  

The Board observes that the September 2008 joint motion (also 
noted above) indicated that a remand was required because the 
Board did not adequately address whether a VA examination was 
warranted to evaluate the veteran's prostate problems in 
accordance with McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The joint motion noted that the veteran had an 
enlarged prostate, that he underwent a transurethral 
resection of the prostate, and that he had elevated prostate-
specific antigen (PSA) levels.  The joint motion specifically 
indicated that the Board did not adequately discuss how the 
favorable evidence, which suggested that the veteran had 
prostate symptomatology that could indicate prostate cancer, 
was not sufficient to warrant an examination.  

As discussed above, the veteran had active service from July 
1963 to June 1966.  His service personnel records indicate 
that he served in Vietnam from August 1965 to June 1966.  His 
service treatment records show no complaints, findings, or 
diagnoses of prostate cancer or any prostate problems.  

Post-service private treatment records show treatment for 
prostate problems, but no specific diagnosis of prostate 
cancer.  

A January 2005 laboratory report from LabCorp noted that the 
veteran's PSA level was 6.2.  It was noted that the results 
could not be interpreted as absolute evidence of the presence 
or absence of malignant disease.  

A March 2006 treatment entry from the South Carolina 
Department of Corrections noted that the veteran had been 
scheduled for surgery at Tuomey Hospital (Tuomey Healthcare 
Systems).  It was reported that he was to undergo a 
cystoscopy and transurethral resection of the prostate.  

An April 2006 report from the South Carolina Department of 
Corrections indicated that the veteran was two weeks status 
post a transurethral resection of the prostate.  It was 
reported that his prostate was benign.  A May 2006 treatment 
entry from such facility noted that the veteran went to 
Tuomey Hospital for a biopsy to see if he had prostate 
cancer.  

A January 2007 laboratory report from LabCorp indicated that 
the veteran had a PSA level of 5.5.  It was noted that such 
results could not be interpreted as absolute evidence of the 
presence or absence of malignant disease.  There was also a 
notation that the PSA level of 5.5 was down from 6.5.  

A January 2007 report from the South Carolina Department of 
Corrections related a diagnosis of elevated PSA.  Another 
January 2007 report from that facility noted that the veteran 
had benign prostate prostatic hypertrophy status post a 
transurethral resection of the prostate in March 2006.  The 
assessment was benign prostatic hypertrophy and rule out 
elevated PSA.  It was noted that the veteran would return to 
the clinic in six months with a PSA test.  

The Board observes that the veteran has not been afforded a 
VA examination with an opinion after a complete review of the 
claims folder that fully addresses all aspects of his claim 
for service connection for prostate cancer, to include as due 
to Agent Orange exposure.  In order to resolve any doubt as 
to whether or not he has actually been diagnosed with 
prostate cancer, and in light of the September 2008 joint 
motion, such an examination should be accomplished on remand.  
38 C.F.R. § 3.159(c)(4).  

Additionally, as noted above, March 2006 and May 2006 
treatment entries from the South Carolina Department of 
Corrections indicate that the veteran apparently underwent a 
cystoscopy and a transurethral resection of the prostate, as 
well as a biopsy to see if he had prostate cancer, at Tuomey 
Hospital (Tuomey Healthcare Systems).  The Board observes 
that the RO requested records from that facility in March 
2005 and received a response that there were no records for 
the dates requested.  The Board notes, however, that there is 
no indication in the record of an attempt to obtain the 
records of the March 2006 surgery and resulting biopsy. 

Further, the Board observes that the January 2007 report from 
the South Carolina Department of Corrections indicated that 
the veteran would return to the clinic in six months for a 
PSA test.  There are no subsequent reports of record from 
such facility.  Therefore, an attempt should be made to 
obtain such records.  
        
Accordingly, the case is REMANDED for the following:  

1.  After securing the necessary release 
from the veteran, obtain copies of any 
outstanding records of reported treatment 
for prostate problems, which are not 
already in the claims folder, and dated 
from January 2006 to the present, from 
Tuomey Hospital (Tuomey Healthcare 
Systems).  

2.  Ask the veteran to identify all other 
medical providers who have treated him 
for prostate problems since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, treatment records from the 
South Carolina Department of Corrections 
since January 2007 should be obtained.  

3.  Make all appropriate attempts to have 
the veteran undergo a VA examination by a 
physician to determine the nature and 
likely etiology of his claimed prostate 
cancer, to include as secondary to Agent 
Orange exposure.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
specifically indicate whether the veteran 
has, or has ever had, prostate cancer.  
Based on a review claims file, 
examination of the veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
at likely as not (50 percent or greater 
probability) that any diagnosed prostate 
cancer is etiologically related to any 
aspect of the veteran's period of 
service, to include any possible Agent 
Orange exposure.  

4.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
prostate cancer, to include as due to 
Agent Orange exposure.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his attorney, 
and provide an opportunity to respond, 
before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




